Voto particular disidente emitido por el
Juez Asociado Se-ñor Estrella Martínez.
Desde el 2012, este Tribunal ha recibido recursos rela-cionados con la nueva ley de confiscaciones. Desde el 2013 hasta el presente, este Tribunal ha continuado expidiendo multiplicidad de casos de confiscaciones. En el 2014, con-solidamos los casos de epígrafe. Desde ese mismo año, se encuentran perfeccionados los recursos consolidados. Durante el 2015 se han circulado varias ponencias en las que hemos expuesto nuestros respectivos criterios. Todas y to-dos los miembros de este Tribunal han asumido posturas al presente, por lo que no veo impedimento para que emita-mos un dictamen —independientemente de cuál sea el cri-terio que prevalezca— ya que es imperativo emitir una directriz a los foros recurridos.
Nos encontramos ante una controversia sencilla, con precedentes claramente aplicables, los cuales la Constitu-ción de Estados Unidos y la de Puerto Rico exigen que no abandonemos. Sin embargo, con la consecuencia de apla-zar un inminente dictamen que confirmaría el razona-miento abrumadoramente mayoritario de los paneles del Tribunal de Apelaciones, una Mayoría de este Tribunal anuncia sorpresivamente la certificación de una Resolu-ción para desconsolidar los casos previamente analizados y, paradójicamente, opta por regresar al principio del ca-mino descartado y selectivamente celebrar una vista oral, nada más y nada menos que en marzo de 2016. Ello, a pesar de que no tenemos vistas orales calendarizadas para los meses de noviembre y diciembre del año en curso, ni tampoco para el primer trimestre del 2016. Consecuente-*150mente, he promovido la celebración de vistas orales en ca-sos que verdaderamente la ameritan y en el momento oportuno. Ahora bien, el tracto procesal, la acción de des-consolidar, la naturaleza de la controversia ante nos y la tardía celebración de la vista oral propuesta, dejan al des-cubierto que las motivaciones son ajenas a las virtudes de la celebración de las mismas.
En consecuencia, no me voy a prestar para un curso de acción totalmente ajeno a la celebración oportuna de una vista oral y, mucho menos, cuando tal dilación es contraria al mandato de promover soluciones justas, económicas y rápidas. Máxime cuando la acción de desconsolidación y el curso de acción adoptado atenta contra la concesión de un remedio adecuado, completo y oportuno. Transcurridos va-rios años de litigación ante este Tribunal, sin contar el cal-vario procesal ante los otros foros recurridos, no voy a ser partícipe de una dilatación procesal innecesaria y una des-consolidación onerosa, selectiva e improcedente.
Con el plan trazado por la Mayoría, las ciudadanas y los ciudadanos, al igual que las otras partes peticionarias con intereses propietarios y el Estado, incurrirán en gastos de litigación adicionales e innecesarios, para discutir dos pre-guntas que han sido abordadas extensamente en las com-parecencias de las partes involucradas y analizadas hasta la saciedad en varias ponencias fundamentadas, que se en-cuentran listas para ser certificadas.
En el descargo de la responsabilidad de mis funciones, disiento del curso de acción adoptado por una Mayoría de este Tribunal y procedo a exponer las consideraciones pro-cesales y de naturaleza sustantiva que fundamentan mi oposición a la desconsolidación y a la celebración tardía e innecesaria de una vista oral. Veamos.
i — I
En los casos de epígrafe, varios ciudadanos, al igual que entidades financieras y sus respectivas compañías asegu-*151radoras (demandantes), incoaron acciones judiciales contra el Estado Libre Asociado de Puerto Rico (ELA) con el fin de impugnar la confiscación de propiedades que presunta-mente se utilizaron en la comisión de delitos. Esencial-mente, los demandantes presentaron sendas mociones de sentencia sumaria mediante las cuales sostuvieron que el foro judicial debía anular la confiscación por motivo del resultado favorable obtenido por los imputados de delito en la acción penal. (1) Amparados en la vigente normativa ju-rídica adoptada por este Tribunal para los casos de confis-caciones civiles, los demandantes argüyeron que existía impedimento colateral por sentencia para continuar la ac-ción civil confiscatoria como consecuencia del desenlace del procedimiento penal. Ello, toda vez que sostuvieron que al desestimarse o archivarse los cargos criminales, el Estado no pudo demostrar que se había cometido un delito, siendo éste uno de los elementos esenciales para que proceda la confiscación civil de la propiedad.
Asimismo, los demandantes plantearon que abstraer el resultado de la causa penal del procedimiento civil de con-fiscación lesionaría derechos constitucionales fundamenta-les, puesto que les privaría de su propiedad sin el debido proceso de ley y sin previa justa compensación. De igual forma, alegaron que se vulneraría la protección constitu-cional del acusado a no ser juzgado dos veces por el mismo delito. Finalmente, los demandantes sostuvieron que aun bajo la Ley Núm. 119-2011, infra, la acción civil de confis-cación es de naturaleza punitiva, por lo que deben operar todas las garantías constitucionales que cobijan a los ciudadanos.
Por su parte, el ELA se opuso a las respectivas mociones *152de sentencia sumaria incoadas. En síntesis, adujo que la aprobación de la Ley Núm. 119-2011 supuso un cambio de enfoque en la manera en que la Asamblea Legislativa de Puerto Rico concebía las confiscaciones civiles y en la forma en que este Tribunal ha resuelto este tipo de casos. En ese sentido, argüyó que los pronunciamientos jurispru-denciales emitidos bajo la derogada Ley de Confiscaciones del 1988, infra, eran inaplicables a las presentes controversias. Así, planteó que en la actualidad el proceso de confiscación civil de los bienes es completamente inde-pendiente de cualquier otro proceso que se lleve a cabo contra el dueño o poseedor de éstos. Por lo tanto, el ELA alegó que según el estatuto de confiscaciones vigente no cabía concluir que la doctrina de impedimento colateral por sentencia, por motivo del desenlace de la causa penal, condicionaba el proceso civil de confiscación. Para el ELA, condicionar tal proceso implicaría ignorar la presunción de legalidad y corrección que establece la Ley Núm. 199-2011 según la cual le corresponde al demandante en la acción de impugnación de confiscación el peso de la prueba para de-rrotar la legalidad de ésta.
En cuanto a los planteamientos constitucionales señala-dos por los demandantes, el ELA expuso que la ley de con-fiscaciones contiene un proceso de impugnación que cum-ple con las salvaguardas del debido proceso de ley. Por otra parte, planteó que el procedimiento de confiscación civil de la propiedad no activa las garantías constitucionales contra la doble exposición. De acuerdo con el ELA, ese proceso es estrictamente civil por lo que no representa exposición alguna a convicción de delito, ni aumenta la pena.
Tras examinar los argumentos de las partes, los foros primarios emitieron dictámenes esencialmente similares en todos los casos.(2) Esto es, acogieron los planteamientos es-*153grimidos por los demandantes por lo que declararon “ha lu-gar” la impugnación de la confiscación y, por consiguiente, ordenaron la devolución de la propiedad confiscada. Presen-tadas oportunamente solicitudes de reconsideración por parte del ELA, éstas fueron declaradas “no ha lugar”.
Inconforme con estas determinaciones, el ELA recurrió ante el Tribunal de Apelaciones. En esencia, el foro apela-tivo intermedio confirmó la determinación de los foros primarios. Por ende, avaló la impugnación de las confisca-ciones efectuadas por el ELA y, en consecuencia, la devolu-ción de la propiedad. El razonamiento del Tribunal de Ape-laciones se dirigió a afirmar que al desaparecer la acción penal resultaba forzoso concluir que también se extinguió la acción confiscatoria. En otras palabras, de las determinacio-nes judiciales ante nos se desprende que, a juicio del foro apelativo intermedio, el proceso de confiscación civil está es-trechamente ligado al resultado de la acción penal que lo origina. De esta forma, el aludido foro concluyó que el des-enlace de la acción penal es relevante para dictaminar la procedencia o no de la confiscación civil de la propiedad.
En desacuerdo con el proceder del Tribunal de Apelacio-nes, el ELA acude ante este Tribunal. Fundamentalmente, reproduce los argumentos enunciados ante los foros recurridos. Examinados los casos, el 25 de agosto de 2014, este Tribunal emitió una Resolución mediante la cual con-solidó las ocho controversias de epígrafe. Además, brinda-mos la oportunidad de que todas las partes involucradas se expresaran. Con el beneficio de sus comparecencias(3) y de *154la discusión colegiada, se circularon varias ponencias. Sin embargo, habiendo transcurrido los términos reglamenta-rios para certificar las mismas y estando en posición de emitir el correspondiente dictamen, una Mayoría de este Tribunal adopta un curso de acción contrario y dilatorio.
M HH
De entrada, resulta necesario reconocer que a los casos consolidados les aplica el mismo marco estatutario y juris-prudencial pertinente. Por ello, resulta incomprensible la desconsolidación selectiva y la celebración de una vista oral fragmentada y tardía. Veamos los fundamentos que derro-tan ese curso de acción, porque a fin de cuentas, no debemos obviar que “el procedimiento no se debe colocar en el vacío [...] y que cada regla procesal [...] tiene un pronunciado efecto sobre la manera en que opera la ley sustantiva”.(4)
En repetidas ocasiones este Tribunal ha definido la con-fiscación como el acto mediante el cual el Estado, por man-dato de la Asamblea Legislativa y actuación del ejecutivo, ocupa e inviste para sí todo derecho de propiedad sobre cualesquiera bienes que hayan sido utilizados en la comi-sión de ciertos delitos. Doble Seis Sport v. Depto. Hacienda, 190 DPR 763, 784 (2014); Díaz Ramos v. E.L.A. y otros, 174 DPR 194, 202 (2008); Del Toro Lugo v. E.L.A., 136 DPR 973, 980-981 (1994). En virtud de la confiscación, el Es-tado tiene la facultad de privar de la propiedad privada sin compensación aunque, claro está, sujeto al cumplimiento con el debido proceso de ser notificado y oído. Pueblo v. González Cortés, 95 DPR 164, 167—168 (1967). En ese sen-tido, realizada conforme a derecho, la confiscación consti-tuye una excepción al mandato constitucional que impide tomar propiedad privada para fines públicos sin justa *155compensación. Véase Art. II, Sec. 9, Const. ELA, LPRA, Tomo 1, ed. 2008, págs. 323-324; Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 662-663 (2011).
Cabe resaltar que en nuestra jurisdicción se ha esta-tuido la autoridad del Estado de apropiarse de aquellos bienes utilizados para fines ilícitos tanto como parte del proceso penal que se lleva a cabo contra el propietario o poseedor de éstos, así como a través de una acción civil contra la cosa u objeto mismo. A tales efectos, en nuestro ordenamiento jurídico el proceso de confiscación se puede instituir según dos modalidades, a saber: confiscación criminal y confiscación civil.
En atención a las distinciones entre estas modalidades, se ha precisado que la confiscación criminal se realiza como parte integral de la acción in personam contra el alegado autor del delito en un caso criminal. Coop. Seg. Múlt. v. E.L.A., supra, pág. 664; Del Toro Lugo v. E.L.A., supra, págs. 981-982. En este tipo de modalidad, la convicción de la persona imputada es, precisamente, el fundamento que origina la confiscación. Esto es, se impone la confiscación como pena adicional si la persona acusada resulta convicta. Como puede apreciarse, la naturaleza de esta mo-dalidad de confiscación es punitiva y tiene el propósito de “promover el interés del Estado en cuanto a que el criminal no se lucre de su actividad delictiva”. Del Toro Lugo v. E.L.A., supra, pág. 982.
Por su parte, la segunda modalidad de confiscación es una acción civil mediante la cual se va directamente contra la cosa a ser confiscada, por lo que está separada procesal-mente del encausamiento criminal contra el presunto autor del delito. Coop. Seg. Múlt. v. E.L.A., supra, pág. 664. Es decir, este tipo de confiscación va dirigido contra la cosa misma (in rem) y no contra el dueño de la propiedad, su poseedor, encargado o cualquier otra persona con interés legal sobre ésta. Es una acción in rem cuando se imputa que la propiedad confiscada se ha usado en la comisión de *156un delito. Del Toro Lugo v. E.L.A., supra, pág. 982. En otras palabras, el derecho del Estado de tomar posesión de la cosa surge del mal uso que se le ha dado a ésta. Suárez v. E.L.A., 162 DPR 43, 52 (2004) (per curiam); Del Toro Lugo v. E.L.A., supra, pág. 983.
Es menester señalar que la confiscación in rem se trata de una ficción jurídica a través de la cual, en cierto sentido, se culpa a la propia cosa por su participación en el delito. Por lo tanto, bajo esta modalidad se permite que el Estado vaya directamente contra la propiedad como parte de una ficción jurídica que considera que a la cosa, como medio o producto del delito, se le puede fijar responsabilidad inde-pendientemente del autor del delito. Coop. Seg. Múlt. v. E.L.A., supra, pág. 665.
Ahora bien, con respecto a los elementos pertinentes para determinar si procede una confiscación civil, reiterada-mente este Tribunal ha expresado que son los siguientes: (1) existencia de prueba suficiente y preponderante de que se ha cometido un delito, y (2) existencia de un nexo entre la comisión del delito y la propiedad confiscada. Doble Seis Sport v. Depto. Hacienda, supra, pág. 784; Suárez v. E.L.A., supra, pág. 52; Del Toro Lugo v. E.L. A., supra, pág. 983. De esta forma, se entendía que la acción civil de confiscación procedía si el quantum de evidencia para establecer que se ha cometido un delito es suficiente y preponderante, y se halla un nexo entre el delito perpetrado y la propiedad confiscada.
A. Examinadas las modalidades de confiscación presen-tes en nuestro ordenamiento jurídico, conviene hacer hinca-pié en que la naturaleza in personam o in rem de una acción depende de lo que persiga el estatuto que la habilita. Esto, habida cuenta de que no es la naturaleza de la acción, sino el verdadero propósito del estatuto, lo que debe guiar el análisis. Downs v. Porrata, Fiscal, 76 DPR 611, 619 (1954). Por tal motivo, desde hace varias décadas este Tribunal ha enfatizado que la confiscación civil tiene una marcada natu-raleza punitiva. Coop. Seg. Múlt. v. E.L.A., supra, pág. 664; *157Centeno Rodríguez v. E.L.A., 170 DPR 907, 913 (2007); Santiago v. Supte. Policía de P.R., 151 DPR 511, 515-516 (2000); Del Toro Lugo v. E.L.A., supra, pág. 987; Carlo v. Srio. de Justicia, 107 DPR 356, 362 (1978). Independientemente de la naturaleza civil de la acción, la manera como ha sido apli-cada la sanción, el procedimiento que se utiliza y las defen-sas permitidas en éste, reflejan su propósito punitivo. Santiago v. Supte. Policía de P.R., supra, pág. 515; Del Toro Lugo v. E.L.A., supra, págs. 986-987. Sin duda, la natura-leza in rem de la acción no la desviste de su condición esen-cialmente punitiva y de infligir castigo. Carlo v. Srio. de Justicia, supra, pág. 362; Ochoteco v. Tribunal Superior, 88 DPR 517, 528 (1963). Ello, pues, es evidente que su objetivo es castigar por la comisión de una ofensa contra la ley.
Lo que antecede guarda perfecta armonía con pronun-ciamientos jurisprudenciales emitidos por el Tribunal Supremo federal, de los cuales se infiere que si bien la confis-cación se denomina civil y se considera independiente de la causa penal, no deja de ser un proceso esencialmente pu-nitivo que busca penalizar por la conducta delictiva. Vé-anse: Austin v. U.S., 509 US 602 (1993); One 1958 Plymouth Sedan v. Com. of Pa., 380 US 693, 697 (1965). Particularmente, en el caso One 1958 Plymouth Sedan v. Com. of Pa., supra, pág. 697, el Tribunal Supremo federal dejó claramente establecido que:
“proceedings instituted for the purpose of declaring the forfeiture of a man’s property by reason of offenses committed by him, though they may be civil in form, are in their nature criminal [and] though technically a civil proceeding, [it] is in substance and effect a criminal one [...] [Sjuits for penalties and forfeitures incurred by the commission of offences against the law, are of this quasi criminal nature [...]”. (Énfasis suplido). Id.
Es conocido que a partir de la década del sesenta el proceso de confiscaciones en Puerto Rico estuvo regulado *158por la Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones, Ley Núm. 39 de 4 de julio de 1960 (34 LPRA ants. sees. 1721 y 1722). No obstante, con el objetivo de actualizar las disposiciones de la mencionada legisla-ción y, sobre todo, ampliar la facultad del Estado para con-fiscar la propiedad utilizada con propósitos ilegales, en el 1988 se aprobó la Ley Uniforme de Confiscaciones, Ley Núm. 93 de 13 de julio de 1988 (Ley Núm. 93), 34 LPRA ant. see. 1723 et seq. La promulgación de esta pieza legis-lativa constituyó parte del proceso que llevó a cabo el Es-tado durante décadas para uniformar los procedimientos de confiscación diseminados en diferentes leyes especiales.
En lo tocante al propósito de la Ley Núm. 93, en su Exposición de Motivos se señalaba expresamente lo si-guiente:
La confiscación de los bienes que propician la comisión de un delito puede ser un elemento disuasivo para el delincuente que por temor a exponerse al peligro de perder su propiedad limita su actividad delictiva o no le resulta tan fácil su realización. (Énfasis suplido). Ley Núm. 93-1988 (1988 Leyes de Puerto Rico 408, 409).
Como puede apreciarse, conforme al texto de la reseñada Exposición de Motivos, la confiscación de bienes se conside-raba un mecanismo disuasivo para que una persona, ante el riesgo de perder su propiedad, limitara su actividad delic-tiva o se le dificultara su realización. La intención de la Ley Núm. 93 era evitar que la propiedad confiscada se pudiera volver a utilizar para fines ilícitos y servir de castigo adicio-nal para disuadir a los criminales. Centeno Rodríguez v. E.L.A., supra, pág. 913; Negrón v. Srio. de Justicia, 154 DPR 79, 86-87 (2001). Se pretendía “desincentivar la con-ducta criminal al imponer un castigo adicional a la posible privación de la libertad tras un encausamiento penal”. Coop. Seg. Múlt. v. E.L.A., supra, pág. 663.
En las ocasiones en que este Tribunal examinó las dispo-siciones de la Ley Núm. 93, señaló consecuentemente que el *159procedimiento de confiscaciones contenido en ésta era de ca-rácter civil o in rem; es decir, iba dirigido contra la cosa que se alegaba fue utilizada en la comisión del delito. En ese sentido, la acción de confiscación se consideraba indepen-diente de la acción penal que la motivó. Empero, a través de múltiples pronunciamientos jurisprudenciales, este Tribunal dejó claro que aunque el procedimiento de confiscaciones de la Ley Núm. 93 era in rem, éste perseguía y reflejaba un propósito punitivo. Tal como expresé, la confiscación consti-tuía un mecanismo en la lucha contra el crimen y actuaba como una sanción penal adicional contra el criminal. Por lo tanto, si bien el proceso mantenía su forma civil, su objetivo era uno marcadamente punitivo.
Conscientes de la evidente naturaleza punitiva que aca-rrean los estatutos confiscatorios de propiedad privada, nuestro desarrollo jurisprudencial ha enfatizado que éstos no son favorecidos por los tribunales y deben ser interpre-tados de forma restrictiva. A tales efectos, este Tribunal ha sostenido que estos estatutos no deben interpretarse de manera que propicien la confiscación, ni mucho menos se debe recurrir a su letra estricta para sostenerla, cuando existe un lenguaje dudoso en la propia ley. Pueblo v. González Cortés, supra, pág. 168. De esta forma, los estatutos confiscatorios deben ser interpretados de tal suerte que re-sulten coherentes con la justicia y los dictados de la razón natural. Coop. Seg. Múlt. v. E.L.A., supra, pág. 668; Pueblo v. González Cortés, supra, pág. 168.
Por su parte, el Tribunal Supremo federal también ha desarrollado abundante jurisprudencia de la cual se des-prende que las garantías constitucionales son aplicables en los casos de confiscación civil de la propiedad, en la medida en que ésta tenga un propósito punitivo. Así, se destaca que en One 1958 Plymouth Sedan v. Com. of Pa., supra, el Tribunal Supremo federal no vaciló en aplicar las protec-ciones constitucionales contra registros irrazonables en ca-sos criminales a un proceso de confiscación civil. Tampoco *160titubeó ese foro federal en Austin v. U. S., supra, al resolver que las salvaguardas de la Octava Enmienda de la Constitución de Estados Unidos, las cuales prohíben el uso de castigos crueles e inusitados, operan en los casos civiles de confiscación. Véanse: A.W. Laing, Asset Forfeiture & Instrumentalities: the Constitutional Outer Limits, 8 N.Y.U.J.L. & Liberty 1201 (2014); A. Seals Bersinger, Grossly Disproportional to Whose Offense? Why the (Misapplication of Constitutional Jurisprudence on Proceeds Forfeiture Matters, 45 Ga. L. Rev. 841 (2011).
A. Como vimos, la verdadera naturaleza de la confis-cación civil es punitiva, por lo que conlleva como herme-néutica una interpretación restrictiva. Cabe puntualizar que esta norma de interpretación siempre ha sido aplicada por este Tribunal a los estatutos confiscatorios promulga-dos en nuestra jurisdicción, cónsono con el esquema de ga-rantías constitucionales aplicable. Veamos.
El aludido andamiaje jurisprudencial comenzó a for-jarse hace aproximadamente seis décadas cuando este Tribunal resolvió el caso Downs v. Porrata, Fiscal, supra. Ante una controversia que consistía en determinar el efecto de un indulto total, pleno e incondicional otorgado a un impu-tado de delito con relación a sus propiedades confiscadas, este Tribunal resolvió que ello implicaba la obligación de devolverlas. Id., pág. 617. En síntesis, se razonó que
[...] al borrarse todo vestigio de culpabilidad de la persona, la propiedad confiscada se convierte automáticamente en una pro-piedad inocente (innocent property) que puede revertir a su dueño, puesto que es la culpa del dueño la que la convierte en un instrumento o medio ilícito para la comisión de un delito. Id., pág. 619.
Años más tarde, en Carlo v. Srio. de Justicia, supra, este Tribunal tuvo ocasión para dictaminar lo que procede cuando un imputado de delito que resulta absuelto luego de ventilado el juicio en sus méritos impugna la confisca-*161ción de la que fue objeto su propiedad. Trabada así la con-troversia, este Tribunal concluyó que:
La absolución en los méritos adjudica con finalidad irrevisa-ble el hecho central, tanto del caso criminal como el de confis-cación, de que el vehículo no se utilizó para transportar mer-cancía ilícita. Daría lugar a una anomalía resolver bajo estas circunstancias que no habiéndose probado en el primer caso que el acusado utilizara el vehículo para transportar material relacionado con el juego, hubiese de enfrentarse todavía a la misma cuestión en la demanda de impugnación. (Enfasis suplido). íd., pág. 363.
En el mencionado caso se trajo a colación la doctrina de impedimento colateral por sentencia,(5) toda vez que se de-terminó que ésta exigía la desestimación de la acción in rem si al resolverse el caso criminal se adjudicaron y de-terminaron hechos decisivos para el procedimiento civil de confiscación. Id., pág. 363. Asimismo, este Tribunal advir-tió que no podía disminuirse, ni mucho menos ignorarse, la consecuencia de una sentencia absolutoria recaída sobre el hecho medular de ambos procedimientos. Esto, puesto que se anticipó que sostener la confiscación en esas circunstan-cias conllevaría derrotar garantías de estirpe constitucio-nal, tales como: colocar a la persona en riesgo de ser casti-gada dos veces por el mismo delito y vulnerar su derecho a *162un debido proceso de ley y a no tomar su propiedad sin mediar justa compensación. íd., págs. 363-364.
En el caso Del Toro Lugo v. E.L.A., supra, este Tribunal amplió la norma general vigente hasta entonces pautada en Carlo v. Srio. de Justicia, supra. A esos efectos, se con-cluyó que una sentencia final y firme que dicta “no causa” en vista preliminar constituye cosa juzgada en su modali-dad de impedimento colateral por sentencia en el pleito de confiscación. Del Toro Lugo v. E.L.A., supra, pág. 993. Del mismo modo, se resolvió que una determinación final y firme con relación a la supresión de evidencia ilegalmente obtenida, realizada en el procedimiento penal que da base a la confiscación, también será cosa juzgada en su modali-dad de impedimento colateral por sentencia en la acción in rem. íd., pág. 997. A pesar de que las dos determinaciones judiciales enumeradas no constituyen una adjudicación en los méritos de la culpabilidad o inocencia del acusado, este Tribunal estableció que no procedía la confiscación bajo esas circunstancias porque no existía el elemento esencial de conexión entre la propiedad confiscada y su utilización en la comisión de un delito.
Con posterioridad, este Tribunal resolvió el caso Suárez v. E.L.A., supra. En esencia, se enfrentó a la particularidad de que unos cargos criminales fueron desestimados por in-cumplimiento con los términos de juicio rápido y ello se presentó como fundamento para la impugnación de la confiscación. Ante ese cuadro, este Tribunal siguió la pro-genie jurisprudencial trazada y razonó que la desestima-ción de los cargos criminales por incumplimiento con los términos de juicio rápido constituía impedimento colateral por sentencia en la acción civil de confiscación. Aunque se reconoció que el Estado tenía la facultad para volver a pre-sentar acusaciones conforme a la Regla 67 de Procedi-miento Criminal, 34 LPRAAp. II, se sostuvo que
[...] no debe penalizarse al propietario de la cosa ocupada con la exclusión de la doctrina de cosa juzgada en procesos de *163confiscación, cuando fue precisamente por falta de diligencia del Estado en el trámite del proceso criminal que se obtuvo un resultado favorable a dicho propietario. Se estaría benefi-ciando doblemente al Estado por su incumplimiento con los términos de juicio rápido: no sólo podría volver a presentar nuevas acusaciones o denuncias sino que también excluiría del proceso de confiscación la aplicación de la doctrina de cosa juzgada. Ello, a pesar de que el Estado mismo provocó la des-estimación de los cargos criminales con la consecuencia de que además de sujetar al imputado al trajín de un segundo proceso criminal, tiene la ventaja de excluir un importante funda-mento para impugnar la acción de confiscación. Suárez v. ELA, supra, pág. 64.
En armonía con la tendencia de condicionar el pleito de impugnación de confiscación al resultado de la acción penal, este Tribunal resolvió los casos Ford Motor v. E.L.A., 174 DPR 735 (2008), y Díaz Morales v. Depto. de Justicia, 174 DPR 956 (2008) (per curiam). En Ford Motor v. E.L.A., supra, se determinó que el archivo y sobreseimiento de una acusación criminal, producto de cumplir un programa de desvío, constituye cosa juzgada en su modalidad de impe-dimento colateral por sentencia en la acción civil de confiscación. Id., pág. 746. Enfrentado con una situación análoga, pero con la particularidad de que se trataba de un menor, en Díaz Morales v. Depto. de Justicia, supra, este Tribunal resolvió que una vez se cumple cabalmente con las condiciones del programa de desvío y se obtiene el ar-chivo del caso criminal, la confiscación no puede subsistir, íd., págs. 965-966.
Recientemente, en Coop. Seg. Múlt. v. E.L.A., supra, este Tribunal continuó la tendencia jurisprudencial de no divorciar totalmente el proceso civil de confiscación del proceso criminal y de no aplicar mecánica y absolutamente la ficción jurídica del proceso in rem. Al respecto, se dicta-minó que a pesar de la diferencia en el quantum de prueba que se requiere en el caso criminal en comparación con la acción in rem, si no prospera la causa criminal contra la persona imputada es difícil continuar la confiscación en el área civil. Id., pág. 674. Finalmente, se determinó que la *164acción civil confiscatoria se extingue cuando el imputado de delito muere antes de que la convicción advenga final y firme. En esas circunstancias, se razonó que permitir “la confiscación de un bien sin que nadie sea convicto de delito, extend [ería] irrazonablemente la ficción jurídica en la que se funda la acción, al extremo de que una ‘cosa’, por sí misma, sería culpable de la comisión de un acto delictivo”, íd., pág. 681.
Del andamiaje jurisprudencial descrito puede colegirse que si bien este Tribunal ha reconocido y validado la inde-pendencia de la acción in rem con respecto a la acción in personam, reiteradamente ha sostenido el firme criterio de atar la primera al resultado de la causa criminal contra el alegado autor del delito que fundamenta la confiscación. Incluso, tal como se señaló, se ha reafirmado ese vínculo necesario aun cuando la absolución criminal no sea en los méritos. Al así resolver, se ha dejado claro que “no se trata únicamente de la aplicación de la doctrina de impedimento colateral por sentencia, sino de excepciones a la indepen-dencia del proceso in rem fundadas en la extinción de la acción penal contra la persona presuntamente responsable del delito”. (Énfasis en el original suprimido y énfasis suplido). Coop. Seg. Múlt. v. E.L.A., supra, pág. 676.
B. Escudriñado el esquema decisorio, resulta oportuno señalar que en medio de ese desarrollo jurisprudencial la entonces Asamblea Legislativa de Puerto Rico aprobó la Ley Núm. 32-2000 (Ley Núm. 32). La promulgación de esta ley tuvo el objetivo de enmendar el Art. 2 de la Ley Núm. 93 para, entre otras cosas, añadirle un inciso (c) mediante el cual se excluyó expresamente la aplicación de la doctrina de impedimento colateral por sentencia en casos de confiscación. Particularmente, la enmienda dispuso que el resultado favorable para un imputado en cualquiera de las etapas de la acción criminal no sería impedimento ni ten-dría efecto de cosa juzgada en la acción civil de confisca-ción, aunque ésta se basara en los hechos imputados en la *165acción penal. Véase Ley Núm. 32-2000 (2000 (Parte 1) Le-yes de Puerto Rico 373, 376).
Ahora bien, también es menester resaltar que tres años más tarde de la aprobación de la Ley Núm. 32, la Asamblea Legislativa de Puerto Rico promulgó la Ley Núm. 18-2003 (Ley Núm. 18), con el propósito de enmendar nuevamente el Art. 2 de la Ley Núm. 93. En lo pertinente, la enmienda derogó el inciso (c) que había añadido la Ley Núm. 32. La Ley Núm. 18 expresamente reconoció que la exclusión de la aplicación de la doctrina de impedimento colateral por sentencia mediante la Ley Núm. 32 se llevó a cabo sin con-siderar lo resuelto por este Tribunal en Carlo v. Srio de Justicia, supra, y en Del Toro Lugo v. E.L.A., supra. Véase Ley Núm. 18-2003 (2003 (Parte 1) Leyes de Puerto Rico 64). Del mismo modo, en la parte expositiva de la Ley Núm. 18 se enunció que la enmienda introducida por la Ley Núm. 32:
[V]ulnera[ba] el derecho del acusado a no ser juzgado dos ve-ces por el mismo delito y el derecho a no ser privado de su propiedad sin el debido proceso de ley y previa justa compensación. Id., pág. 64.
Además, se expuso que el objetivo de la Ley Núm. 18 era corregir la situación causada por la enmienda al Art. 2 de la Ley Núm. 93, de modo que se ajustara al ordenamiento ju-rídico vigente y, sobre todo, al mandato constitucional. Le-yes de Puerto Rico, supra, pág. 65. Ello, debido a que la entonces Asamblea Legislativa razonó que la exclusión de la mencionada doctrina suponía un menoscabo de los “postula-dos constitucionales fundamentales en una democracia”. Id.
Finalmente, en su parte expositiva la Ley Núm. 18 tam-bién aludió a la obligación que tiene la Asamblea Legisla-tiva de velar por el fiel cumplimiento de nuestra Constitu-ción al no permitir la aprobación de leyes mediante las cuales el Estado se beneficie de sus propios actos ilegales, en detrimento de las garantías constitucionales de los ciudadanos. Leyes de Puerto Rico, supra, pág. 65.
*166IV
Expuesto lo anterior, procede considerar las disposicio-nes del estatuto vigente que regula las confiscaciones en los casos hoy, a fin de evidenciar la improcedencia del curso de acción adoptado por la Mayoría. Veamos.
Como es conocido, actualmente el procedimiento de con-fiscación en nuestra jurisdicción está regido por la Ley Núm. 119-2011, conocida como la Ley Uniforme de Confis-caciones del 2011 (Ley Núm. 119), 34 LPRA see. 1724 et seq. Esta ley derogó la Ley Núm. 93 y principalmente se creó con el objetivo de establecer las normas que regirán el procedimiento en toda confiscación.(6) Así, la Ley Núm. 119 se promulgó para instituir un trámite expedito y uniforme para la confiscación de bienes por parte del Estado y la disposición de éstos. Asimismo, aclara los requisitos que deberá cumplir quien busque impugnar una confiscación. A su vez, la ley crea una Junta de Confiscaciones, adscrita al Departamento de Justicia, cuya función primordial es cus-todiar, conservar, controlar y disponer de la propiedad que el Estado adquiera mediante el acto de confiscación. 34 LPRA sees. 1724, 1724b.
En lo que atañe a la controversia ante este Tribunal, la Ley Núm. 119 reafirma como política pública la naturaleza in rem de las confiscaciones. A tales efectos, se sostiene que la confiscación es un proceso civil dirigido contra la cosa misma e independiente de cualquier otro proceso que se pueda llevar contra el dueño o el poseedor de los bienes ocupados. 34 LPRA sec. 1724e. En otras palabras, al igual que ha sido reconocido y reiterado por este Tribunal, la ley dispone que la acción de confiscación será independiente de cualquier otra acción, ya sea penal, administrativa o de otra índole. Así las cosas, no está de más esbozar parte de *167la Exposición de Motivos de la Ley Núm. 119 en la cual se reitera que en nuestra jurisdicción
[...] la confiscación es una acción civil o in rem, distinta y separada de cualquier acción in personam. La confiscación que lleva a cabo el Estado se basa en la ficción legal de que la cosa es la ofensora primaria. El procedimiento in rem tiene existen-cia independiente del procedimiento penal de naturaleza in personam, y no queda afectado en modo alguno por éste. Los procedimientos de confiscación civil pueden llevarse a cabo y culminarse antes de que se acuse, se declare culpable o se absuelva al acusado. Incluso, pueden llevarse aun cuando no se haya presentado ningún cargo. Esto debido a que la acción civil se dirige contra la cosa en sí misma, en general, la culpa-bilidad o inocencia del propietario es irrelevante en cuanto a la procedencia o no de la confiscación civil. Ley Núm. 119-2011 (2011 (Parte 2) Leyes de Puerto Rico 1762-1763).
En lo pertinente a los casos que nos ocupan, la Ley Núm. 119 también cuenta con un proceso de impugnación de la confiscación. Al respecto, el Art. 15 dispone que “se presu-mirá la legalidad y corrección de la confiscación indepen-dientemente de cualquier otro caso penal, administrativo o cualquier otro procedimiento relacionado a los mismos hechos”. 34 LPRA sec. 1724Z. En consecuencia, la ley esta-blece que “[e]l demandante tiene el peso de la prueba para derrotar la legalidad de la confiscación”. íd. Además, surge del proceso de impugnación que una vez contestada la de-manda el foro judicial celebrará una vista de legitimación activa. Esto, en aras de determinar si antes de los hechos que motivaron la confiscación el demandante ejercía domi-nio y control con relación a la propiedad en cuestión. Id. En la eventualidad de que no se cumpla con el requisito de le-gitimación activa, el tribunal desestimará inmediatamente el pleito. Id.
Antes de concluir con el examen de las disposiciones de la Ley Núm. 119, valga enfatizar que, cónsono con lo que se ha reseñado de los estatutos confiscatorios, en la parte exposi-tiva de la aludida ley también se insiste en que la acción de confiscación constituye un elemento disuasivo a la actividad *168criminal. Esto, debido al temor que infunde la pérdida de la propiedad. Véase Ley Núm. 119-2011, Leyes de Puerto Rico, supra, pág. 1761. No obstante, a diferencia de la Ley Núm. 32, en la Ley Núm. 119 no se incluyó prohibición expresa alguna en cuanto a la aplicación de la doctrina de impedi-mento colateral por sentencia en pleitos de impugnación de confiscación. Por el contrario, se mantiene el análisis juris-prudencial en cuanto al carácter independiente de la acción penal y el proceso de confiscación civil. Ello, con las excep-ciones a la independencia que he reseñado por motivo de la relación tan estrecha entre estos dos procesos.
V
Evaluados los fundamentos jurídicos y estatutarios per-tinentes, procedía emitir el correspondiente dictamen y proveer un remedio adecuado, completo y oportuno en los casos previamente consolidados.
Conforme expresé, los casos de epígrafe se originaron cuando varios ciudadanos, al igual que entidades financie-ras y sus respectivas aseguradoras, incoaron acciones judi-ciales contra el ELA en las cuales impugnaron la confisca-ción de sus correspondientes propiedades. En particular, alegaron que la confiscación se debía dejar sin efecto como consecuencia del desenlace favorable obtenido por los im-putados de delito en la acción penal. De esta forma, sostu-vieron que existía impedimento colateral por sentencia para continuar la acción civil confiscatoria. Asimismo, los demandantes argüyeron que desligar el resultado de la ac-ción penal del proceso civil de confiscación vulneraría ga-rantías constitucionales, tales como: (1) el derecho a no ser privado de la propiedad sin el debido proceso de ley y sin previa justa compensación, y (2) el derecho de no ser juz-gado dos veces por el mismo delito.
Por su parte, el ELA se opuso y, alegó, en síntesis, que la confiscación civil de los bienes es un proceso completamente *169independiente de cualquier otro proceso que se lleve a cabo contra el propietario o poseedor de éstos. De acuerdo con el ELA, el resultado de la causa penal no es pertinente para el proceso civil de confiscación. Por lo tanto, argüyó que según la ley de confiscaciones vigente no procede la aplicación de la doctrina de impedimento colateral por sentencia. Del mismo modo, expuso que el proceso de impugnación conte-nido en la Ley Núm. 119 no infringe el debido proceso de ley ni lesiona la prohibición constitucional contra la doble exposición.
Aquilatados los argumentos de las partes, los foros pri-marios declararon “con lugar” la impugnación de las con-fiscaciones y, por ende, ordenaron la devolución de la propiedad. Inconforme, el ELA recurrió ante el Tribunal de Apelaciones. Esencialmente, este último foro confirmó los dictámenes recurridos. Insatisfecho aún, el ELA acude ante este Tribunal.
Tras ponderar la jurisprudencia desarrollada en torno a los estatutos confiscatorios, conjuntamente con las disposi-ciones de la Ley Núm. 119 y su historial legislativo, soy del criterio que procedía reconocer la inexistencia de una norma absoluta que separe irremediablemente el proceso de confiscación civil del resultado de la acción penal. Por el contrario, la independencia de estos procesos sigue res-guardando una excepción en aquellos casos en que el im-putado de delito obtiene una resolución favorable en el pro-cedimiento criminal instado en su contra. Varias razones apoyan tal contención. Elaboremos.
A. En primer lugar, y en armonía con los pronuncia-mientos emitidos por el Tribunal Supremo federal, debe determinarse si el proceso de confiscación contenido en la Ley Núm. 119 es por intención estatutaria o por su propia naturaleza, criminal y punitivo o civil y remedial. Véanse: Austin v. United States, supra; United States v. One Assortment of 89 Firearms, 465 US 354 (1984). En cuanto a ello, tan reciente como en el 2014 y mientras se evaluaba la *170actual ley de confiscaciones, este Tribunal reiteró que los estatutos confiscatorios actúan como una sanción penal adicional contra los imputados de delito. Doble Seis Sport v. Depto. Hacienda, supra, pág. 784; Mapfre v. ELA, 188 DPR 517, 525 (2013). Es decir, si bien el proceso contenido en la Ley Núm. 119-2011 es de naturaleza civil en su forma, tiene un marcado propósito punitivo. La finalidad del proceso de confiscación, según ha sido claramente reco-nocido por la Asamblea Legislativa, es un disuasivo y pre-tende penalizar al imputado de delito con la pérdida de su propiedad, además de la posible pérdida de la libertad. No se halla nada en la ley o en su historial legislativo que lleve a concluir que no se trata de un esquema estatutario punitivo.
Adviértase que ante esa realidad, no existe fundamento para que se abandone el estándar de interpretación restric-tiva que consecuentemente se infiere de nuestros pronun-ciamientos previos. Nótese que la Ley Núm. 119 no revela la voluntad legislativa, expresa o implícita, de dejar sin efecto todo el desarrollo doctrinal y jurisprudencial aplica-ble a los casos de confiscaciones civiles. Tampoco, como en ocasión anterior, incluyó un lenguaje en el que expresa-mente prohibiera traer a colación el resultado favorable en la esfera penal con el fin de erradicar un hecho base de que la propiedad incautada fue utilizada en la comisión de un delito. Por lo tanto, nada en la referida ley modifica la in-terpretación restrictiva que este Tribunal ha otorgado a los estatutos confiscatorios anteriores.(7) Ciertamente, es com-pletamente lógica y no debe sorprender la doctrina de la aplicación restrictiva en este tipo de estatuto puesto que mediante la confiscación el Estado priva al ciudadano del disfrute de su propiedad. Recordemos que nuestro ordena-miento jurídico resguarda el derecho al disfrute de la pro-*171piedad, por lo que la privación de ésta debe ser producto de un proceso conforme a derecho.
En virtud de las garantías constitucionales aplicables, del estándar de interpretación aplicable y la normativa vi-gente, entiendo que es improcedente divorciar totalmente el desenlace favorable alcanzado en el proceso penal del proceso civil de confiscación. Ello porque, como es sabido, tal proceso civil está fundado en que se establezca la co-nexión entre la propiedad y la comisión de un delito. La ficción jurídica en que se funda el proceso in rem no tiene el efecto de convertir el bien confiscado en autor de delito, ni mucho menos permite que se absuelva al imputado de de-lito, pero se declare culpable a la cosa en sí. No se puede utilizar la ficción jurídica del proceso in rem para plantear que la cosa es responsable por sí misma de la conducta delictiva, como si las cosas inanimadas delinquieran.
Ante una extinción de la causa penal, no se puede tratar a la cosa como si fuera autora del delito en cuestión.(8) Recordemos que al final del día alguien tiene que usar la cosa delictivamente; por definición, la conducta delictiva requiere de algún grado de intervención humana. Tal como lo señala el profesor Chiesa Aponte, “[p]ara que el Estado pueda ejercer su derecho a castigar (ius puniendi) es nece-sario que el ser humano externalice sus pensamientos me-diante la realización de una acción”. L.E. Chiesa Aponte, Derecho penal sustantivo, 2da ed., [s.l.], Publicaciones JTS, 2013, pág. 94. Ala luz de lo anterior, difícilmente se podría desvincular totalmente el desenlace de la causa penal del proceso civil de confiscación. Tal desenlace no puede escin-dirse sin más.
Indudablemente, avalar una conclusión contraria con-llevaría una inaceptable incongruencia jurídica. Ello, pues la aprobación de la Ley Núm. 119 no alteró esta realidad: el resultado de la causa penal está íntimamente atado al *172proceso civil de confiscación. En ese sentido, no debe igno-rarse que el estatuto confiscatorio busca penalizar por la comisión de un delito y parte del supuesto de que se ha cometido un delito. A esos efectos, si procediera la confis-cación luego de un resultado favorable en el caso criminal, el Estado estaría utilizando su poder punitivo para casti-gar a un ciudadano por la comisión de un delito aunque éste no se hubiera cometido. A todas luces, en la medida en que el procedimiento civil no es conforme a derecho, el Es-tado estaría incautando propiedad privada sin que ésta se haya utilizado en actividad criminal.
Adviértase que lo anterior levanta serias interrogantes jurídicas, ya que compromete postulados constitucionales fundamentales. Esto, pues, el acto de confiscación está su-jeto a la rigurosidad del mandato constitucional de que exista una causa justificada, a la vez que prohíbe tomar propiedad privada sin justa compensación. Ante ello, el só-lido enfoque de interpretación restrictiva permite balan-cear adecuadamente el interés del Estado y las salvaguar-das constitucionales que el propio legislador reconoció en la legislación bajo examen.
Como se sabe, la facultad de tomar o expropiar propie-dad privada para uso público es uno de los poderes inhe-rentes que posee el Estado. Aut. Carreteras v. 8,554.741 m/c I, 172 DPR 278, 291 (2007). No obstante, esa autori-dad está limitada porque en nuestro ordenamiento jurídico rige la norma de que el Estado no puede incautar o perju-dicar la propiedad privada si no media el pago de una justa compensación y si no se actúa conforme al procedimiento provisto en ley.(9) Id. Así lo ordena tanto la Constitución de Puerto Rico como la Quinta Enmienda de la Carta Magna *173de Estados Unidos. Art. II, Sec. 9, Const. ELA, supra; Enmda. Art. V, Const. EE. UU., LPRA, Tomo 1, ed. 2008, pág. 189. Cónsono con esta protección constitucional, del Art. 282 del Código Civil surge que “[n]adie podrá ser pri-vado de su propiedad sino por autoridad competente, por causa justificada de utilidad pública o beneficio social, y mediante el pago de una justa compensación que se fijará en la forma provista por ley”. 31 LPRA see. 1113. A su vez, nuestra Constitución consagra como fundamental el dere-cho del ser humano al disfrute de la propiedad. Art. II, Sec. 7, Const. ELA, LPRA, Tomo 1, ed. 2008, pág. 296. Nótese que la propia parte expositiva de la Ley Núm. 119 también dispone que el derecho fundamental de todo ciudadano al disfrute de su propiedad se debe tener presente a la hora de establecer normas en cuanto al acto de confiscación. Vé-ase Ley Núm. 119-2011, Leyes de Puerto Rico, supra, pág. 1761. A tono con el mandato constitucional y estatutario descrito, se ha determinado que el Estado tiene la obliga-ción de pagar justa compensación cuando toma o incauta una propiedad mediante el uso de sus facultades. Véanse: Amador Roberts et als. v. ELA, 191 DPR 268 (2014); Hampton Development Corp. v. E.L.A., 139 DPR 877 (1996).
Entonces, aunque se ha reconocido que el derecho a la propiedad no es absoluto, indudablemente el efecto que aca-rrea escindir el resultado de la acción penal de la confisca-toria está reñido con los postulados constitucionales y esta-tutarios que salvaguardan el derecho al disfrute de la propiedad. Y es que, claro está, las garantías constituciona-les no son ajenas a los procesos de confiscación. Ante esa realidad, los tribunales deben aquilatar la validez de una ley a la luz de los preceptos constitucionales pertinentes, con el objetivo de proteger los derechos fundamentales de los ciudadanos.
De mi parte, reitero lo adecuado del enfoque restrictivo que se le ha otorgado a este tipo de estatuto y reconozco que para resguardar el interés del Estado y las proteccio-*174nes constitucionales que cobijan a los ciudadanos, no puede separarse tajantemente el proceso civil de confiscación de lo que acontece en la acción penal, sin menoscabar garan-tías constitucionales. (10)
B. Ante esa realidad, la interpretación aquí expuesta, en cumplimiento con los postulados constitucionales y lo expresado en la política pública de la Ley Núm. 119, exige reconocer que aquel que impugne la confiscación de su pro-piedad no se le puede impedir presentar exclusivamente prueba del resultado favorable obtenido en la acción penal, a fin de impugnar con éxito la toma injustificada de su propiedad. Por lo tanto, reafirmo que no estamos ante una aplicación rígida de la doctrina de impedimento colateral por sentencia, sino, más bien, de excepciones a la indepen-dencia de la acción in rem sostenidas en la extinción de la acción penal contra el imputado de delito. Indiscutible-mente, tal contención también es compatible con una inter-pretación restrictiva, como lo dicta la normativa jurispru-dencial vigente para este tipo de estatuto. Además, es cónsono con la tendencia en nuestra jurisdicción de ate-nuar la severidad de la confiscación y de servir de contra-peso al poder inmanente del Estado.
Una determinación contraria daría al traste con la arraigada norma de interpretación que este Tribunal ha aplicado a los estatutos confiscatorios, al crear un muro infranqueable entre la acción penal y la acción civil de confiscación. A su vez, trastocaría lo que surge de la inten-ción legislativa de la Ley Núm. 119, esto es, “salvar el in-terés propietario de los dueños de la propiedad confiscada, minimizar la pérdida de fondos públicos en el pago excesivo de intereses y aliviar nuestro sistema judicial”. (Enfasis suplido). Ley Núm. 119-2011, Leyes de Puerto Rico, supra, *175pág. 1762. Ese proceder solo acarrearía una incongruencia jurídica, revocaría sub silentio todo el andamiaje jurispru-dencial aplicable a los casos de confiscación civil, y no pon-deraría otras consecuencias nefastas para aquellos a los que se les ha incautado injustificadamente su propiedad.
VI
Por lo anteriormente expuesto, disiento del curso de ac-ción adoptado por una Mayoría en la Resolución que certi-fican hoy y emitiría el dictamen que nos exige el Derecho.

 El resultado favorable en el proceso criminal se debía a que, en síntesis, los cargos presentados fueron desestimados o archivados por varios motivos, a saber: (1) supresión de la única evidencia incriminatoria (CC-2013-541; CC-2013-730; CC-2013-1077); (2) dictamen de no causa para acusar tanto en la etapa de vista prelimi-nar como en la vista preliminar en alzada (CC-2013-560; CC-2013-572; CC-2013-1077), y (3) violaciones a los términos de juicio rápido (CC-2012-767; CC-2012-886; CC-2012-922).


 Excepto el caso CC-2013-1077, en el cual una entidad financiera y su com-pañía aseguradora (demandantes) presentaron dos mociones de sentencia sumaria, como parte de una demanda de impugnación de confiscación contra el ELA. Me-*153diante éstas, alegaron que el foro judicial debía aplicar la doctrina de impedimento colateral por sentencia y, por ende, anular la confiscación de su propiedad. En lo pertinente, adujeron que el resultado favorable de la acción penal condicionaba la acción civil confiscatoria. Examinadas las posturas de las partes, el Tribunal de Primera Instancia denegó las solicitudes de sentencia sumaria al concluir que en estos casos la aplicación de la referida doctrina no es automática. Inconformes, los demandantes acudieron al Tribunal de Apelaciones. Visto el caso, el foro apelativo intermedio denegó la expedición del recurso de certiorari presentado. Ante ello, los demandantes recurrieron ante este Tribunal.


 Solamente el Sr. José A. Cruz López, recurrido en el caso CC-2012-886, no compareció a expresar su posición ante este Tribunal.


 M. Cappelletti y B. Garth, El acceso a la justicia: la tendencia en el movi-miento mundial para hacer efectivos los derechos, México, Fondo de Cultura Econó-mica, 1996, pág. 13.


 En repetidas ocasiones, este Tribunal ha expresado que la doctrina de impe-dimento colateral por sentencia constituye una modalidad de cosa juzgada. Presidential v. Transcaribe, 186 DPR 263, 276 (2012); Beníquez et al. v. Vargas et al., 184 DPR 210, 225 (2012); SLG Szendrey-Ramos v. Consejo Titulares, 184 DPR 133, 155 (2011). Empero, se distingue de la cosa juzgada, ya que para su aplicación no es necesario que se dé el requisito de identidad de causas. Presidential v. Transcaribe, supra, págs. 276-277; Beníquez et al. v. Vargas et al., supra, pág. 225; SLG Szendrey-Ramos v. Consejo Titulares, supra, pág. 155. En síntesis, el impedimento colateral por sen-tencia opera cuando un hecho esencial para el pronunciamiento de una sentencia se dilucida y determina mediante sentencia válida y final, y esa determinación es con-cluyente en el segundo pleito entre las mismas partes. Presidential v. Transcaribe, supra, pág. 277; Beníquez et al. v. Vargas et al., supra, pág. 225; SLG Szendrey-Ramos v. Consejo Titulares, supra, pág. 155. De esta forma, la referida doctrina busca promover la economía procesal al salvaguardar varios aspectos, a saber: (1) proteger a los litigantes contra pleitos repetidos sobre la misma controversia; (2) evitar juicios innecesarios, y (3) prevenir sentencias incongruentes. Presidential v. Transcaribe, supra, pág. 276; Beníquez et al. v. Vargas et al., supra, pág. 225. Por lo tanto, el fin es evitar que la parte afectada por el impedimento colateral por senten-cia vuelva a litigar asuntos que perdió en un pleito anterior.


 En cuanto a la propiedad sujeta a ser confiscada, el Art. 9 de la Ley Núm. 119 le otorga facultad al Estado para ocupar y hacer suyos todos aquellos bienes utiliza-dos en violación a estatutos confiscatorios contenidos tanto en nuestro Código Penal como en leyes especiales que autoricen la confiscación. 34 LPRA sec. 1724f.


 En su análisis de la Ley Núm. 119-2011, la profesora Nevares-Muñiz afirma que ésta debe ser interpretada restrictivamente a favor del dueño del bien ocupado. D. Nevares-Muñiz, Sumario de derecho procesal penal puertorriqueño, lOma ed. rev., San Juan, Instituto para el Desarrollo del Derecho, 2014, pág. 279.


 Ello, claro está, a menos que la cosa en sí misma sea un medio o producto de un delito. Es decir, que sea delictiva en sí misma.


 Con relación al pago de justa compensación, este Tribunal ha expresado que lo que se pretende es colocar al dueño de la propiedad en una situación económica equivalente a la que se encontraba con anterioridad a la expropiación de su propiedad. Amador Roberts et als. v. ELA, 191 DPR 268 (2014); Aut. Carreteras v. 8,554.741 m/c II, 172 DPR 1050, 1060 (2008); ELA v. Rexco Industries, Inc., 137 DPR 683, 689 (1994).


 Debe hacerse hincapié en que la Ley Núm. 119-2011 establece como política pública que los mecanismos que se creen con el fin de facilitar y agilizar el proceso de confiscación, deben velar por los derechos y reclamos de las personas afectadas por ésta. Véase 34 LPRA sec,1724n.